IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0884
                                Filed May 2, 2018


IN THE MATTER OF C.C.,
Alleged to Be a Person with a Substance-Related Disorder,

C.C.,
     Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



        C.C. appeals from the district court order finding he is a person with a

substance-related disorder and placing him in outpatient treatment pursuant to

Iowa Code chapter 125 (2017). AFFIRMED.



        Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Special

Assistant Attorney General, for appellee State.



        Heard by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

       C.C. appeals from the district court order finding he is a person with a

substance-related disorder and placing him in outpatient treatment pursuant to

Iowa Code chapter 125 (2017). He contends the application should have been

dismissed because a commitment hearing was not held within five days of the

court’s order for immediate custody in violation of Iowa Code section 125.81. He

also claims his counsel provided ineffective assistance by stipulating that he is a

person with a substance-related disorder.

       I. Background Facts and Proceedings.

       On April 21, 2017, an application alleging C.C. to be a person with a

substance-related disorder was filed in the district court. The application alleged

that C.C. has a “[h]istory of drug use as evidenced by recent irrational & delusional

behavior” and stated C.C. was using methamphetamine.               The application

requested that C.C. be taken into immediate custody and brought to a hospital for

evaluation. An affidavit filed in support of the application stated C.C. “uses meth

& other drugs,” “gets very agitated,” and “exhibits harmful behavior.” Specifically,

the affidavit alleged that C.C. had thrown a hammer at his wife, carried a machete

around, threatened to kill himself and others, threatened to burn down his house,

destroyed household items, and smashed walls, doors, furniture, and windows.

       On the same day the application was filed, the district court entered an order

for immediate custody. The order provided that C.C. could be discharged following

the physician’s examination if the physician concluded C.C. was not likely to harm

himself or others if discharged. The court also scheduled a commitment hearing

for April 27.
                                         3


       On April 21, a deputy sheriff took C.C. into custody and transported him to

a medical facility. C.C. underwent an examination on April 22. The physician’s

report of examination, which was filed on April 24, diagnosed C.C. with a

substance-related disorder and found C.C. was likely to injure himself or others if

allowed to remain at liberty without treatment, citing his history of domestic abuse.

However, the report also found C.C. did not present an “imminent risk” and could

be released to the custody of a relative or friend and evaluated on an outpatient

basis. The report recommended C.C. complete the scheduled substance-abuse

evaluation and follow through with the recommended treatment.

       The applicants failed to appear at the April 27 commitment hearing. The

State requested a continuance, and C.C. moved to dismiss the application. The

court granted the State’s request and continued the hearing to May 4. The court’s

order noted C.C. had been discharged from the hospital and was no longer

detained in custody.

       On May 3, C.C. requested the court continue the hearing to allow him to

obtain a second medical opinion on whether he met the criteria for commitment.

The State consented to the continuance, and the court rescheduled the

commitment hearing for May 18.

       C.C.’s second examination was scheduled for May 16. Due to a work

conflict, C.C. rescheduled the examination for May 22. Because the rescheduled

examination would take place four days after the commitment hearing, C.C. again

asked the court to continue the hearing. The State agreed to the continuance, and

the court moved the hearing to May 25.
                                         4


       On May 22, C.C. again cancelled his examination. The next day, May 23,

C.C.’s attorney moved to continue the commitment hearing, stating that C.C. had

cancelled the examination because it conflicted with his work schedule but had

scheduled a new examination for May 30. The State resisted the motion on the

ground that C.C. “had ample opportunity to obtain a second opinion in the time

allotted.” Following an unreported hearing, the court ordered C.C. to obtain testing

for methamphetamine, marijuana, and opioids. If the test was negative for those

substances, the court stated it would grant the continuance and set the hearing for

June 1; if the test was positive for any of the substances, the hearing would

proceed as scheduled on May 25.

       On May 25, C.C.’s counsel filed a written waiver of C.C.’s presence at the

commitment hearing, stating that C.C. could not afford to pay for the chemical test

or to miss work to have the testing completed. The waiver states:

       [C.C.] concedes that although he disagrees, that the evidence will
       show that he meets the criteria to be under the court’s supervision
       as a chronic substance abuser. In addition, he is willing to comply
       with the recommendations of the doctor’s report as to his treatment.
       He therefore believes he has nothing more to add to the hearing and
       waives his presence.

C.C. did not sign the waiver.

       Following the May 25 hearing, the court entered its commitment order,

stating that the parties had stipulated to the statutory elements and that C.C. would

undergo the recommended treatment. The court found C.C. to be a person with a

substance-related disorder and ordered C.C. to comply with the treatment

recommendations set forth in the physician’s report of examination. C.C. appeals.
                                          5


       II. Scope of Review.

       Because the proceeding is an ordinary action at law, our review is for

correction of errors at law. See Iowa R. App. P. 6.907; In re Oseing, 296 N.W.2d

797, 800-801 (Iowa 1980).

       III. Motion to Dismiss.

       C.C. first contends the district court erred by denying his April 27 motion to

dismiss and instead continuing the commitment hearing until May 4. He argues

the court exceeded its authority by continuing the commitment hearing because

the statute requires the court to hold a commitment hearing no more than five days

after entering an order for immediate custody.

       Iowa Code section 125.81(1) states:

              If a person filing an application requests that a respondent be
       taken into immediate custody, and the court upon reviewing the
       application and accompanying documentation, finds probable cause
       to believe that the respondent is a person with a substance-related
       disorder who is likely to injure the person or other persons if allowed
       to remain at liberty, the court may enter a written order directing that
       the respondent be taken into immediate custody by the sheriff, and
       be detained until the commitment hearing, which shall be held no
       more than five days after the date of the order . . . .

Because the court entered an order for immediate custody on April 21, C.C. argues

section 125.81 prohibited the court from continuing the April 27 hearing.

       The court’s April 21 order stated that C.C. be taken into immediate custody

under section 125.81 “unless the court-designated physician has completed the

examination pursuant to section 125.80 and concludes that [C.C.] is not likely to

injure himself . . . if discharged and otherwise does not require inpatient hospital

treatment prior to the hearing.” (emphasis added). The physician’s report of

examination found that C.C. was not an imminent risk of harm to himself or others
                                             6


and could be released to the custody of a relative or friend. C.C. was discharged

sometime after the examination and before the hearing. Because C.C. was no

longer in custody awaiting the hearing, the court concluded “that the provision of

Iowa Code section 125.81(1) requiring the hearing to be held no later than five

days after the custody order does not preclude continuance of the hearing.”

       No cases have interpreted the section 125.81 requirement that the court

hold a commitment hearing within five days of entering an order for immediate

custody. We therefore resort to the rules of statutory construction in an effort to

ascertain the legislature’s intent. See Hardin Cty. Drainage Dist. 55 v. Union Pac.

R.R. Co., 826 N.W.2d 507, 512 (Iowa 2013).

               To ascertain the legislature’s intent, we will assess the statute
       in its entirety, not just isolated words or phrases, and we will seek to
       interpret it so that no part of it is rendered redundant or irrelevant.
       We strive for a reasonable interpretation that best achieves the
       statute’s purpose and avoids absurd results. . . .
               Legislative intent is ascertained not only from the language
       used but also from the statute’s subject matter, the object sought to
       be accomplished, the purpose to be served, underlying policies,
       remedies provided, and the consequences of the various
       interpretations.

Id. (alteration in original) (citation omitted).

       We begin with the statute’s text to determine whether an ambiguity exists.

See In re Marriage of Erpelding, ___ N.W.2d ___, ___, 2018 WL 1122305, at *2

(Iowa 2018). If the statute is unambiguous, we need not search for meaning

beyond its express terms. See id. Only when the statute is ambiguous do we

consider the legislature’s goal in enacting the legislation, the circumstances in

which the legislation was enacted, the legislative history, and the consequences

of a particular construction. See id.
                                         7


       A statute’s words and phrases must be construed “according to the context

and the approved usage of the language.” Iowa Code § 4.1(38). Furthermore,

“technical words and phrases” and those that have acquired a peculiar and

appropriate meaning in law must be accorded such meaning. Id. When the

legislature defines a term, its definition is binding. See State v. Pettijohn, 899

N.W.2d 1, 15 (Iowa 2017). We only deviate from these rules when they would lead

to a construction that would be “inconsistent with the manifest intent of the general

assembly, or repugnant to the context of the statute.” Iowa Code § 4.1.

       Section 125.81(1) sets out two prerequisite conditions: (1) the filing of an

application requesting the respondent be taken into immediate custody and (2) a

finding of probable cause to believe the respondent has a substance-related

disorder and is likely to commit injury if allowed to remain at liberty. When both of

these conditions are satisfied, the legislature confers a power on the court by

stating it “may enter a written order directing that the respondent be taken into

immediate custody . . . and be detained until the commitment hearing.”            Id.

§ 125.81(1) (emphasis added); see also id. § 4.1(30) (stating that the term “may”

confers a power on the court). If the court exercises this power, the legislature

then imposes a duty on it by stating a commitment hearing “shall be held no more

than five days after the date of the order.” Id. § 125.81(1) (emphasis added); see

also id. § 4.1(30) (stating that the use of the word “shall” imposes a duty).

Therefore, when the court exercises the power conferred by the legislature, the

court is obligated to hold the commitment hearing within a time limit.

       The district court found it was not obligated to hold a commitment hearing

within five days of the order for immediate custody because C.C. was not in
                                           8


custody. On April 21, the court ordered C.C. be taken into immediate custody but

provided for C.C.’s discharge if the physician found he was not likely to hurt himself

if discharged and otherwise did not require inpatient hospital treatment prior to the

commitment hearing. Because the physician’s report of examination determined

C.C. could be released for outpatient treatment, he was not detained until the time

of the commitment hearing. Section 125.81(1) imposes on the court a duty to hold

the commitment hearing within five days if the court exercises its power to order

the respondent be taken into immediate custody and detained until the time of the

commitment hearing.       Because C.C. was not detained after the physician’s

examination, the duty was not triggered.

       The district court’s interpretation of section 125.81(1) comports with chapter

125 as a whole. If a respondent is not placed in immediate custody and detained

until the commitment hearing, the court shall schedule “a tentative time and place

for a hearing, subject to the findings of the [physician’s report of examination], but

not less than forty-eight hours after notice to the respondent.” Id. § 125.78(3)(a).

Section 125.80(4) requires that if the report of the physician’s examination states

the respondent is a person with a substance-related disorder “the court shall

schedule a commitment hearing as soon as possible” but “not more than forty-

eight hours after the report is filed.” (emphasis added). However, the legislature

granted the court the power to make an exception if the respondent requests an

extension or if the court finds “sufficient grounds exist for delaying the hearing.” Id.

§ 125.80(4).   Chapter 125 also grants the court the power to order “limited

detention” of a respondent who is not taken into immediate custody but who

refuses to be examined by a physician, id. § 125.80(1)(c), or if the court “finds good
                                            9


cause to believe that the respondent is about to depart from the jurisdiction of the

court” to prevent the respondent from doing so, id. § 125.82(5). Reading the

statute as a whole, it is clear that the time period for holding a commitment hearing

is most limited when the respondent is in custody awaiting the commitment hearing

and that the court has flexibility to delay the commitment hearing for good cause

when the respondent’s liberty is not restrained. We concur in the district court’s

interpretation of section 125.81. Therefore, no error occurred when the district

court denied C.C.’s motion to dismiss and continued the commitment hearing.

       IV. Ineffective Assistance of Counsel.

       C.C. also argues his counsel provided ineffective assistance by stipulating

that he meets the criteria for treatment under chapter 125.1 We review his claim

de novo. See In re B.T.G., 784 N.W.2d 792, 798 (Iowa Ct. App. 2010). To

succeed, C.C. must prove his counsel failed to perform an essential duty and this

failure prejudiced him. See id. Failure to prove either element by a preponderance

of the evidence is fatal to the claim. See id.

       Involuntary commitment or treatment proceedings may be instituted against

a person who presents a danger to self or others and who lacks judgmental

capacity due to a substance-related disorder.            See Iowa Code § 125.75(1)-

(2)(a)(1). Chapter 125 defines a substance-related disorder as “a diagnosable

substance abuse disorder of sufficient duration to meet diagnostic criteria specified



1
  Although the supreme court has not decided the issue definitively, we will assume a
respondent in a proceeding under chapter 125 has the right to effective assistance of
counsel. See In re Detention of Willis, 691 N.W.2d 726, 730 (Iowa 2005); In re J.H., No.
12-1133, 2013 WL 1760183, at *2-3 (Iowa Ct. App. Apr. 24, 2013) (assuming the right to
effective assistance of counsel exists for persons who are alleged to be seriously mentally
impaired and facing involuntary civil commitment under Iowa Code chapter 229).
                                         10


within the most current diagnostic and statistical manual of mental disorders

published by the American psychiatric association that results in a functional

impairment.” Id. § 125.2(14). The allegations must be proved by a preponderance

of the evidence at a commitment hearing.         See id. § 125.82(4).     There is a

presumption in favor of the respondent. See id.

       The record shows that even if counsel had not stipulated that C.C. meets

the criteria for treatment under chapter 125, the evidence would support such a

finding. The physician’s report of examination opines that C.C. is a person with a

substance-related disorder and diagnoses C.C. with methamphetamine use

disorder. The report further states that C.C.’s substance-abuse disorder meets the

diagnostic criteria specified within the most current Diagnostic and Statistical

Manual of Mental Disorders. Although the report found C.C. was not an “imminent

risk” to himself or others, noting his purported willingness to complete a substance-

abuse evaluation, the report did find that C.C. was likely to injure himself or others

if allowed to remain at liberty without treatment. The only overt act listed in the

report is C.C.’s history of domestic abuse, which C.C. argues is not recent.

Regardless, the report’s finding that C.C. was likely to injure himself or others if

allowed to remain at liberty without treatment satisfies the “dangerousness”

requirement for involuntary commitment or treatment. See In re Oseing, 296

N.W.2d 797, 801 (Iowa 1980) (noting this element “requires a predictive judgment,

‘based on prior manifestations but nevertheless ultimately grounded on future

rather than past danger’” (citation omitted)). Additionally, the application and

accompanying affidavit submitted to the district court detail C.C.’s violent and
                                         11


threatening behavior, including throwing a hammer at his wife, carrying a machete,

and threatening to burn down his house.

       The outcome of the proceedings would not have been different had counsel

not stipulated that C.C. met the criteria for treatment. Therefore, C.C. cannot show

he was prejudiced by any breach of counsel’s duty in making the stipulation and

his ineffective-assistance claim fails. We affirm.

       AFFIRMED.